Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 August  2021 has been entered.

Response to Amendment
Acknowledgment is made of applicant's Amendment, filed 7/22/21. The changes and remarks disclosed therein have been considered and entered. 
Claims 1, 4, 5 and 10 have been added by this Amendment.
Claims 1-19 are currently pending.

Allowable Subject Matter
Claims 1-19 are allowable over the prior art of record. 
The following is an examiner's statement of reasons for allowance:
The above Amendment and the Terminal Disclaimer have overcome the issue of statutory type (35 USC 101) since the claims are no longer coextensive in scope with the parent’s claims.
Claims 1-19 are also allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN N NGUYEN whose telephone number is (571)272-1879.  The examiner can normally be reached on Monday- Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



HIEN N. NGUYEN
Primary Examiner
Art Unit 2824


/HN/
November 20, 2021


/HIEN N NGUYEN/Primary Examiner, Art Unit 2824